IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-41173
                          Conference Calendar



UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,

versus

ANGELO JACKSON,
                                             Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 6:98-CR-16-2
                        - - - - - - - - - -

                             June 17, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     The federal public defender (FPD) appointed to represent

Angelo Jackson has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Jackson has responded arguing that the district court erred in

denying his motion to suppress and in sentencing him based on

crack cocaine.    Our independent review of counsel’s brief,

Jackson’s response, and the record discloses no nonfrivolous

issue.   Accordingly, the motion for leave to withdraw is GRANTED,




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-41173
                                -2-

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.